Citation Nr: 0107393	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for numbness of the 
right arm and right lower extremity.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967, as well as service with the U.S. Army 
Reserves, reportedly from 1968 through 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
headaches and for numbness in the right arm and right lower 
extremity.  In December 2000 a hearing was held at the RO 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  


REMAND

The veteran contends that he has had headaches and numbness 
in the right arm and right leg since an incident in July 1975 
when he was struck by lightning.  He claims that at the time 
of the incident he was on active duty, and was in the 
Reserves on annual training.  There is evidence of record 
confirming that the veteran was struck by lightning on July 
18, 1975.  The veteran's duty status at the time of the 
incident in question has not been verified.  Although it is 
noted on a contemporaneous medical record and a newspaper 
excerpt that the veteran was a Reservist on active duty at 
the time of the incident, the veteran's military status at 
the time of the incident should be verified through the 
service department.  Accordingly, the RO should take the 
necessary steps to verify the veteran's duty status on July 
18, 1975.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(the Act), which made several amendments to the law governing 
VA claims, including eliminating the concept of a well-
grounded claim and redefining the obligations of VA with 
respect to its duty to assist obligation.  The Act revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted, that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The Act also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  Because of the change in the law brought about by 
the Act, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See id, §§ 3-4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The record reflects that subsequent to being struck by 
lightning in July 1975, the veteran complained of numbness 
along the medial arm and forearm.  A neurological 
consultation revealed no clear finding of neurological 
disease.  The veteran claims he did not seek treatment for 
his complaints of headaches and numbness of the right arm and 
right leg until 1997 when he went to the Dorn VA Hospital for 
treatment.  VA treatment records show that from 1997 to 2000 
the veteran has been seen for various complaints, including 
headaches, and pain, numbness, and tingling in the right arm 
and right leg.  

In that regard, the Board notes that in a May 1999 VA 
treatment record the veteran reported having persistent 
numbness in the right upper extremity associated with chronic 
pain, and loss of strength in the right hand and right lower 
extremity after prolonged use, which he attributed to being 
struck by lightening, but the neurologist felt that it was 
probably related to some degenerative joint disease of the 
neck.  In June 2000, the veteran complained of numbness and 
tingling in the right arm and leg, and the assessment 
included neuropathic pain, status post lightening strike.  In 
December 2000 the veteran testified that a VA neurologist 
told him that his degenerative arthritis could have come from 
the lightening strike, but the VA neurologist reportedly 
would not put this in writing.  Thus, although there is 
evidence showing that the veteran has been diagnosed with 
degenerative joint disease and radiculopathy, it unclear as 
to the etiology of the veteran's various complaints, and it 
is unclear whether his various complaints may be linked to a 
specific disability or disabilities for which service 
connection could be granted.  The veteran should therefore be 
scheduled for a VA neurological examination to clarify these 
discrepancies.  

The Board also notes that a treatment record from Dorn VA 
Hospital dated April 30, 1998 showed that the assessment was 
that the veteran's headaches may be related to a lightning 
strike but "will get neuro consult to eval and make 
recommendations".  The next chronological VA treatment 
record is dated in June 1998; therefore, the RO should 
specifically make a request for complete treatment records 
from Dorn VA Hospital from April 1998 to June 1998.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to verify the veteran's military 
duty status on July 18, 1975.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his headaches and for his complaints of 
numbness of the right arm and right lower 
extremity since December 2000.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment 

records from Dorn VA Hospital, including 
from April 1998 to June 1998.

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
ascertain the nature and probable 
etiology of his headaches and any 
disability which causes numbness in the 
right arm and right lower extremity.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should indicate 
the proper diagnosis for the veteran's 
disabilities, if any, which cause his 
headaches and his complaints of numbness 
in the right arm and right lower 
extremity.  If any disability is 
identified, then the examiner should 
opine whether any such disability is at 
least as likely as not related to the 
incident in service where the veteran was 
struck by lightning.  The complete 
rationale for any opinion(s) expressed 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 

things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


